The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 17, line 2, “second” should apparently read --first--, particularly in view of the last two lines of claim 18, for example.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,390,976 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are clearly set forth in the claims of the patent.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pigg et al., US 2012/0078154 A1, which discloses a core 12 of a porous and compressible open-celled polyurethane foam (Figure 1; abstract; paragraphs 0014-0018, 0067) and a first layer 14 of an aqueous-based polyurethane emulsion (paragraphs 0003, 0020, 0022, 0043, 0055, 0057), the core 12 having greater rigidity (paragraphs 0013, 0019-0020, 0058) and both core and first layer being permeable to air and vapor (paragraphs 0014, 0017, 0029).  On an opposite side of core 12, a second layer of fabric or gauze innately having loops capable of receiving hooks would have been immediately obvious, if not inherent, in order to assist in absorbing wound fluids and the like (paragraph 0038).
The elements of claims 3 and 5-6 are discussed in paragraphs 0018, 0029, and 0057-0058, for example.  Regarding claims 2, 7, and 15-16, further layers such as fabrics and gauzes (paragraph 0038) as well as a backing layer 32 (Figure 3; paragraphs 0034-0036, 0069) may be added, and enhanced friction or tackiness would have been innate or obvious from paragraphs 0050 and 0070 in order to improve the affixation of a cuff-like or other wound dressing to a user.  Regarding claim 8, a brushed polyester would have been obvious for the gauze or fabric (paragraph 0038) in order to impart strength to the liner (paragraph 0008), with further motivation provided by the use of polyester in the cover sheets (paragraph 0039).  Regarding claims 9-11, 13, and 19-20, welded tapered peripheral edges would have been obvious from Figure 3 in order to contain the “wound exudate and microorganisms” (paragraph 0069); first and second layers extending over the entirety of the core would have been inherent or obvious (Figure 1; paragraph 0038, last sentence).  Regarding claim 14, the polymeric film having a gauge in the range of 0.050 to 0.5 mm would have been obvious from the backing sheet thicknesses specified in paragraph 0035 and the lower uncompressed limit of 0.5 mm for an 0038), and a weight of about 90 g/m2 would have been obvious from the lower limit of 100 g/m2 indicated in paragraph 0038, which also contemplates a lower limit of 50 g/m2.  Regarding claims 17-18, the first layer defining a pattern of protrusions would have been obvious in order to enhance tack or friction (paragraph 0057), with alternative shapes envisaged (paragraph 0033) and with a patterned adhesive layer allowing passage of water vapor (paragraphs 0037 and 0039).  The further limitations of other dependent claims are readily apparent (37 CFR 1.104(c)(2)) from the passages and drawings cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774